Citation Nr: 0911532	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-36 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had verified active duty service from September 
1966 to July 1978, with total active service of twenty years, 
one month, and two days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  Following an August 2006 
Travel Board hearing, the Board remanded this case in March 
2007.

In November 2008, pursuant to a Board request, a Veterans 
Health Administration (VHA) doctor furnished a medical 
opinion.  In January 2009, the Veteran was notified of this 
opinion by a Board letter and informed of his options in 
response, including the option of having the case remanded to 
the RO.  To date, however, he has not responded to this 
letter.  Accordingly, the Board will proceed with this 
appeal.


FINDING OF FACT

The competent evidence of record, on balance, does not 
establish that the Veteran's Crohn's disease is etiologically 
related to service.


CONCLUSION OF LAW

Crohn's disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in letters furnished in January and  August of 
2003, prior to the appealed rating decision.  In March 2006, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
case has since been readjudicated, most recently in a January 
2008 Supplemental Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  Notably, the Veteran was afforded a VA examination in 
August 2003, and the Board has since obtained a VHA opinion 
addressing this claim.

The Board also finds that sufficient action has been taken in 
regard to obtaining relevant records of medical treatment.  
The claims file presently contains the Veteran's service 
treatment records and relevant private post-service treatment 
records.

The Board is aware that the claims file contains a May 1993 
Social Security Administration (SSA) decision concerning 
disability benefits.  The Board has reviewed this decision 
but notes that it contains no references whatsoever to 
Crohn's disease or to any other lower gastrointestinal 
disorders.  The Veteran has also not otherwise suggested that 
his claimed Crohn's disease factored into this SSA decision.  
While the Board is mindful that SSA records are among those 
addressed in 38 C.F.R. § 3.159(c)(2), this regulation is 
intended to address "relevant records from a Federal 
department or agency."  Absent any indication whatsoever 
that the SSA records at issue addresses Crohn's disease or 
related symptomatology, the Board is satisfied that they 
would not be "relevant" and that search efforts are not 
needed.  Id.

Also of note to the Board is that, in a statement submitted 
in conjunction with the June 2002 application, the Veteran 
described treatment from a private doctor for diverticulitis 
in 1986.  In the aforementioned January 2003 letter, the RO 
requested that the Veteran fill out a signed release form (VA 
Form 21-4142) for each doctor or facility that treated him.  
To date, however, he has not filled out such a form 
addressing the 1986 treatment.  In this regard, the Board 
notes that it is well established that VA's duty to assist a 
claimant is not always a "one-way street."  A claimant 
seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the Veteran's lack of a response to VA's efforts to 
assist him in this instance, no further effort will be 
expended in this regard.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the Board has reviewed the Veteran's service 
treatment records and observes that he was treated for 
complaints of watery diarrhea without blood or mucus in 
September 1964.  He was noted to respond well to medication.  
Subsequent treatment included that for diarrhea and 
gastroenteritis in May 1969, a bloody stool in August 1970, 
epigastric pain and rectal bleeding in November 1970, and 
diarrhea in January 1972.  A January 1978 annual examination, 
performed just prior to separation from service, was negative 
for any abnormalities of the abdomen, viscera, anus, or 
rectum.

Following service, the earliest evidence of post-service 
treatment for lower gastrointestinal problems dates from 
August 1997.  In a record from this date, a private doctor 
noted that the Veteran had a history of diverticulitis of the 
colon and had bright red blood on the outside of his stools 
and "issues of chronic diarrhea."  A family history of 
colon cancer was noted.  A colonoscopy was scheduled, and the 
examiner noted findings of a "[n]ormal colonoscopy to 
cecum."    

The Veteran was treated by Dr. W.J.T. on January 13, 2000 for 
complaints of diarrhea that had its onset in 1961.  The 
diarrhea was noted to become severe in 1997, with six or 
seven loose stools per day.  The doctor noted that a flexible 
sigmoidoscopy from September 1999 showed some nodularity in 
the left colon, whereas a small bowel barium study from 
November 1999 revealed abnormal mucosa in the distal ileum, 
with narrowing.  Also, the doctor indicated that a CT scan of 
the abdomen and pelvis from November 1999 showed a prominent 
ileocecal valve and some thickening of the distal ileal 
mucosa, while a December 1999 colonoscopy showed an 
apparently normal colon although the ileocecal valve could 
not be intubated because it was narrowed.  Impressions 
included probable Crohn's disease with terminal ileal 
involvement, with the doctor noting that the Veteran "may 
have had the disease for more than 35 years."

In a private treatment record from January 18, 2000, Dr. 
W.J.T. rendered an assessment of Crohn's disease.  In 
rendering this impression, the doctor noted that the Veteran 
developed diarrhea in 1961 and reiterated his prior medical 
history between 1997 and 1999.  The claims file contains 
numerous subsequent records of private treatment for this 
disease, but these records do not address the question of the 
date of onset of the disease.

In August 2003, the Veteran underwent a VA intestines 
examination.  The examiner reviewed the claims file and noted 
that the Veteran's diagnosis of Crohn's seemed to be 
established in the late 1990s, almost certainly after 1998 
given the absence of mention of the disease prior to that 
time.  During the examination, the Veteran again referenced 
his 1986 treatment for diverticulitis.  Based upon the 
examination results and the claims file review, the examiner 
noted that there was nothing in the file indicating that the 
Veteran had ongoing gastrointestinal symptoms after leaving 
service in 1978 in the initial years thereafter.  He could 
not recall seeing a doctor for any abdominal problems until 
1986.  Rather, he developed symptoms which by 1997 and 1998 
suggested that he was having some kind of upper 
gastrointestinal tract problem, and his colonoscopy was 
performed because of a family history of colon cancer and not 
for gastrointestinal complaints.  There was confirmation of a 
diagnosis of Crohn's disease, probably in 1999.  Overall, 
based upon the lack of documentation of Crohn's disease in 
service and the lack of "any clear ongoing such symptoms" 
after service, the examiner opined that it was "not more 
likely than not" that the Veteran had Crohn's disease while 
on active duty.  In a May 2007 addendum, the VA examiner who 
conducted the August 2003 examination reiterated that the 
claims file had been thoroughly reviewed at the time of the 
examination.

In a November 2008 memorandum, a VHA doctor noted that the 
Veteran's claims file had been reviewed, and the doctor 
provided a detailed summary of the in-service and post-
service lower gastrointestinal treatment.  He concluded that 
there was no clinical evidence in the records to support an 
association between the episodes of diarrhea that the Veteran 
had during active duty and his diagnosis of Crohn's disease, 
made in 1999.  Rather, the medical information from the in-
service episodes was "scanty," with no indication of 
clinical significance.  The doctor found these episodes to be 
"definitely" unrelated to Crohn's disease.  Additionally, 
the VHA doctor provided a brief description of some of the 
clinical features of Crohn's disease:

Crohn's disease is a condition of chronic 
inflammation potentially involving any 
location of the alimentary tract, more 
frequently the distal port of small bowel 
(ileum) and proximal large bowel.  
Affected persons usually experience 
abdominal pain, diarrhea and weight loss.  
Abdominal pain is the most frequent and 
persistent complaint; it is intermittent 
and colicky, or sustained and severe, and 
is attributable to inflammation, or a 
complication like an abscess, or a small 
bowel obstruction.  Some patients may 
experience symptoms that are mild and 
long standing, or atypical, in these 
cases diagnosis may be delayed in excess 
of a year.  Patients with an active 
inflammatory component to their disease 
more often present with constitutional 
symptoms such as anorexia, fever, weight 
loss and loose stools.

In conclusion, the doctor noted that the Veteran did not have 
any of the clinical manifestations "of a typical or atypical 
patient with Crohn's disease" while on active duty.

While the Veteran's service medical records show multiple 
episodes of diarrhea and rectal bleeding in service, he was 
never diagnosed with a chronic lower gastrointestinal 
disorder during service and was found to have no lower 
gastrointestinal abnormalities upon examination in January 
1978, just prior to separation from service.  Moreover, an 
August 1997 colonoscopy was negative for any abnormalities.  
This evidence is in no way indicative of Crohn's disease in 
service or soon thereafter.

Indeed, the only post-service competent medical evidence of 
record supporting the etiological time frame asserted by the 
Veteran is Dr. W.J.T.'s statement that the Veteran may have 
had the disease for more than 35 years.  The probative value 
of this statement, however, is very limited.  The United 
States Court of Appeals for Veterans Claims has held on 
multiple occasions that etiology opinions indicating only a 
possibility of a causal link with service are too speculative 
in nature to be afforded significant probative value.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a causal relationship); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

As to the other relevant evidence of record, the Board is 
aware that the phrasing of the etiology opinion from the 
August 2003 VA examination report ("not more likely than 
not" that the Veteran had Crohn's disease while on active 
duty) is less than conclusive, given the provisions of 
38 U.S.C.A. § 5107(b) addressing VA's benefit-of-the-doubt 
rule.  The November 2008 VHA opinion, however, far more 
directly addressed the etiology question; the doctor who 
provided the opinion reviewed the claims file, cited to 
relevant past records, and determined that there was no 
causal relationship between current Crohn's disease and the 
in-service episodes.  The Board also notes that the VHA 
doctor supported his opinion with a thorough rationale that 
included a detailed definition of Crohn's disease and its 
manifestations.

Overall, the Board finds that the November 2008 VHA opinion 
has greater probative value than the other medical opinions 
of record and that it is consistent with the medical history 
shown in the record.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  
Accordingly, the medical evidence of record, on balance, does 
not support the Veteran's claim.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as indicated in the 
August 2008 hearing testimony from him and his spouse.  While 
the Veteran is competent to report his symptoms, such as 
diarrhea, neither he nor his spouse has been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis of Crohn's disease or a 
competent opinion as to medical causation of this disease.  
Accordingly, the lay opinion expressed by the Veteran and his 
spouse does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for Crohn's disease, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for Crohn's disease is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


